Defendant was permitted to appeal from denial of his motion to dismiss, the ground of *Page 505 
the motion being that the action was barred by a statute of limitations. 1 Comp. Laws 1929, § 4232. The action is for personal injuries in a collision of automobiles, averred to be due to negligence of defendant in failing to drive on the right side of the highway.
The question is: "Is 1 Comp. Laws 1929, § 4232, limiting to one year the time for commencement of actions for the recovery of damages arising out of automobile collisions, where one vehicle was on the wrong side of the road, impliedly repealed by the uniform motor vehicle act of 1927 (Act No. 318, Pub. Acts 1927 [1 Comp. Laws 1929, § 4693 et seq.])?"
1 Comp. Laws 1929, § 4231, part of the Revised Statutes of 1846, re-enacted by Act No. 283, Pub. Acts 1909, appearing in substance in Act No. 318, Pub. Acts 1909, motor vehicle law, and in Act No. 9, Pub. Acts 1919, was the well-known law of the road, requiring turning or driving to the right upon meeting, and otherwise permitting a driver to use any part of the traveled portion of the highway. The section 4232 provides a penalty for violation of this law of the road with limitation of action and also of action for damages with limitation of one year.
But the law of the road in respect of vehicles has been changed. It is no longer turn to the right. It is keep to theright. The uniform motor vehicle act (Act No. 318, Pub. Acts 1927, 1 Comp. Laws 1929, § 4703 et seq.) requires the vehicle to be driven "upon the right half of the highway" with two exceptions, (a) in overtaking and passing, and (b) where it is impracticable to travel on the right side; and the statute repeats that vehicles in meeting must pass to the right. Act No. 318, Pub. Acts 1927, made a new law of the road and repealed by implication, as to vehicles at least, the former law *Page 506 
of the road, section 4231, and with it, in that regard, section 4232, providing for penalty and damage.
The general statute of limitations, 3 Comp. Laws 1929, § 13976, providing a limitation of three years, is applicable.
Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.